Case 1:19-cv-00198-KD-N Document 26 Filed 06/20/19 Page 1 of 3       PageID #: 191




              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

American National Property and              )
Casualty Company,                           )
                                            )
            Plaintiff,                      )
                                            )
vs.                                         ) CASE NO. 1:19-CV-198-KD-N
                                            )
Gulf Coast Aerial, LLC f/k/a Gulf           )
Coast Aerial Advertising, LLC;              )
Richard Michael Collins; and Leslie         )
Fields, as Administrator of the Estate      )
of Bradley John LaFleur, deceased,          )
                                            )
            Defendants.                     )

               JOINT MOTION TO MODIFY PRELIMINARY
                       SCHEDULING ORDER

      COME NOW the Parties and jointly move this Court to modify the

Preliminary Scheduling Order to enlarge the time to submit Report of Parties’

Planning Meeting until twenty-one (21) days after the Court rules on the pending

Motion to Dismiss, Stay and/or Abstain, and as grounds show as follows:

      1.    This is an action for declaratory judgment.

      2.    The Court’s Preliminary Scheduling Order states that the parties shall

provide their Report of Parties’ Planning Meeting by July 8, 2019.

      3.    However, Defendants have filed a Motion to Dismiss, Stay and/or

Abstain which is currently pending.
Case 1:19-cv-00198-KD-N Document 26 Filed 06/20/19 Page 2 of 3        PageID #: 192




      WHEREFORE, the Parties jointly request that the Court modify its

Preliminary Scheduling Order to enlarge the time within which to submit a Report

of Parties’ Planning Meeting until twenty-one (21) days after the Court rules on the

pending Motion to Dismiss, Stay and/or Abstain.


                                      Respectfully submitted,

                                      /s/M. Keith Gann
                                      M. Keith Gann
                                      (Alabama Bar No. ASB-9423-N52M)
                                      HUIE, FERNAMBUCQ & STEWART, LLP
                                      3291 Highway 280, Suite 200
                                      Birmingham, Alabama 35243
                                      Telephone: (205) 251-1193
                                      kgann@huielaw.com


                                      /s/James S. Strawinski
                                      James S. Strawinski
                                      (Georgia Bar No. 686962)
                                      STRAWINSKI & STOUT, P.C.
                                      3340 Peachtree Road, N.E.
                                      Suite 1445, Tower Place 100
                                      Atlanta, Georgia 30326
                                      Telephone: (404) 264-9955
                                      jss@strawlaw.com
                                      Pro Hac Vice to be Filed

                                      Attorneys for Plaintiff,
                                      American National Property and
                                       Casualty Company
Case 1:19-cv-00198-KD-N Document 26 Filed 06/20/19 Page 3 of 3      PageID #: 193




                                   /s/David S. Cain, Jr.
                                   David S. Cain, Jr.
                                   William E. Bonner
                                   David G. Wirtes, Jr.
                                   CUNNINGHAM BOUNDS, LLC
                                   Post Office Box 66705
                                   Mobile, AL 36660
                                   dsc@cunninghambounds.com
                                   web@cunninghambounds.com
                                   dgw@cunninghambounds.com

                                   Attorney for Defendant, Leslie Fields,
                                   as Administrator of the Estate of Bradley
                                   John Lafleur, Deceased


                                   /s/Joseph Dimick Thetford, Jr.
                                   Joseph Dimmick Thetford, Jr.
                                   CHASON & CHASON, PC
                                   Post Office Box 100
                                   Bay Minette, AL 36507-0100
                                   jdt@chasonlaw.com

                                   Attorney for Defendants, Gulf Coast
                                   Aerial, LLC f/k/a Gulf Coast Aerial
                                   Advertising, LLC and Michael Collins
